Citation Nr: 0924643	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left hip.

2.  Entitlement to service connection for depression.

3.  Entitlement to a compensable disability rating for 
hypertension.  

4.  Entitlement to a compensable disability rating for 
residuals of a right foot fracture.  

5.  Entitlement to a compensable disability rating for 
anemia.  

6.  Entitlement to a disability rating greater than 10 
percent for left knee osteoarthritis, status post anterior 
cruciate ligament (ACL) repair.  

7.  Entitlement to a disability rating greater than 
10 percent left knee instability.  

8.  Entitlement to an initial compensable rating prior to 
August 14, 2007, and to an initial rating greater than 
10 percent thereafter, for allergic rhinitis.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 2000, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War. 
 
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 2002, April 2005 and September 
2005 rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Waco, Texas.  The Veteran testified 
in support of these claims during an RO hearing in April 
2007.  

In a written statement received at the RO in November 2005, 
the Veteran raised increased rating claims for high blood 
pressure and a right foot disorder and a claim of service 
connection for degenerative joint disease of the left 
shoulder.  Because the RO has not adjudicated these claims, 
the Board refers these issues back to the RO for 
adjudication.

The claims of entitlement to service connection for 
degenerative joint disease, left hip, and depression and 
entitlement to a disability rating greater than 10 percent 
for left knee instability are addressed in the REMAND section 
of this decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On July 7, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal on the claims 
of entitlement to compensable disability ratings for 
hypertension and for residuals of a right foot fracture.  

2.  The Veteran's service-connected anemia caused headaches 
and resulted in hemoglobin levels above 8gm.   

3.  The Veteran's service-connected left knee osteoarthritis 
was manifested by, at worst, discomfort, pain, including on 
motion and increased after repetitive use and, to a mild 
degree, during flare-ups, crepitus, popping and limitation of 
motion, but not flexion limited to 30 degrees, extension 
limited to 15 degrees or ankylosis.  

4.  Prior to August 14, 2007, the Veteran's service-connected 
allergic rhinitis was manifested by, at worst, headaches, 
nasal congestion, swollen eyes, a sore throat, and sinus 
tenderness and pain but did not cause obstruction of either 
nasal passage or involve polyps.

5.  Effective August 14, 2007, the Veteran's service-
connected allergic rhinitis was manifested by, at worst, 
greater than 50 percent obstruction of nasal passages 
bilaterally but has not involved polyps.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claims of entitlement to compensable disability ratings 
for hypertension and for residuals of a right foot fracture 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for a compensable disability rating for 
anemia are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.117, 
Diagnostic Code (DC) 7700 (2008).

3.  The criteria for a disability rating greater than 10 
percent for left knee osteoarthritis, status post ACL repair, 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC's) 5003, 5010, 5260, 5261 (2008).

4.  The criteria for an initial compensable rating prior to 
August 14, 2007, and an initial rating greater than 
10 percent thereafter, for allergic rhinitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.97, DC 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for compensable ratings 
for hypertension and for residuals of right foot fractures, 
under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  The appellant or his 
authorized representative may request a withdrawal.  38 
C.F.R. § 20.204 (2008).  In this case, on July 7, 2004, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the Veteran that he wished to 
withdraw his appeal on the claims of entitlement to 
compensable evaluations for hypertension and residuals of a 
right foot fracture.  There remain no allegations of errors 
of fact or law for appellate consideration and the Board does 
not have jurisdiction to review the appeal on the withdrawn 
claims.  The claims therefore must be dismissed.

With respect to the Veteran's remaining claims being 
adjudicated in this decision, the Board notes that, before 
assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for allergic 
rhinitis is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In November 2004 
and May 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's higher initial rating claim for allergic rhinitis 
is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for allergic rhinitis, and because the 
Veteran's higher initial rating claim for allergic rhinitis 
is being denied in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

With respect to the Veteran's increased rating claims for 
anemia and left knee osteoarthritis, as noted, in letters 
issued in November 2004 and May 2005, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete these claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence showing that his service-connected 
anemia and left knee osteoarthritis had worsened.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting increased ratings for anemia or for 
left knee osteoarthritis.  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for allergic rhinitis originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable to 
this claim.  Under Vazquez-Flores, 38 U.S.C.A. § 5103(a) now 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

The VCAA notice letters issued to the Veteran and his service 
representative in this appeal correctly requested evidence 
showing that his service-connected anemia and left knee 
osteoarthritis had increased in severity, properly identified 
the sources of such evidence, and also invited the Veteran to 
submit statements from other individuals who could describe 
from their knowledge and personal observations how his 
service-connected anemia and left knee osteoarthritis had 
worsened.  Although the VCAA notice letter did not indicate 
that the Veteran also could submit evidence showing the 
effect that worsening of these disabilities had on his 
employment and daily life, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because 
the Veteran's increased rating claims for anemia and for left 
knee osteoarthritis are being denied in this decision, the 
Board finds that any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the Veteran and his service representative have 
demonstrated actual knowledge of the VCAA's requirements by 
submitting additional evidence in support of these claims.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of his service-connected 
disabilities.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Analysis

The Veteran contends that his service-connected anemia, left 
knee osteoarthritis, and allergic rhinitis all are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
Veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 
(August 14, 1998).  Additional disability is shown when a 
Veteran meets the criteria for a noncompensable evaluation 
under either DC 5260 or DC 5261, which include flexion 
limited to 60 degrees or extension limited to 5 degrees, or 
when there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  
VAOGCPREC 9-98 at  1, 6.  A separate evaluation may also be 
granted under DC 5003 and 38 C.F.R. § 4.59, when a Veteran 
technically has full range of motion that is inhibited by 
pain.  See VAOGCPREC 9-98 at  4, 6; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Anemia

According to written statements the Veteran submitted during 
the course of this appeal and his April 2007hearing 
testimony, his anemia necessitates the use of iron pills.  
Allegedly, despite being on medication, he still experiences 
headaches, weakness or excessive fatigue and weight loss 
secondary to the anemia.  

The RO has evaluated the Veteran's anemia as zero percent 
disabling pursuant to DC 7700.  DC 7700 provides a zero 
percent rating for asymptomatic anemia with hemoglobin of 
10gm/100ml or less.  A 10 percent rating is assigned for 
anemia with hemoglobin of 10gm/100ml or less and findings 
such as weakness, easy fatigability or headaches.  A 30 
percent rating is assigned for anemia with hemoglobin of 
8gm/100ml or less and findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent rating is assigned for anemia with 
hemoglobin of 7gm/100ml or less and findings such as dyspnea 
on mild exertion, cardiomegaly, tachycardia (100 to 120 beats 
per minute) or syncope (three episodes in the last six 
months).  A 100 percent rating is assigned for anemia with 
hemoglobin of 5gm/100ml or less and findings such as high 
output congestive heart failure or dyspnea at rest.  38 
C.F.R. § 4.117, DC 7700 (2008).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
disability rating for normochromic, normocytic anemia.  The 
evidence establishes that the Veteran's hemic disability 
picture does not more nearly approximate the criteria for an 
increased evaluation during any period of time at issue in 
this appeal.  A medical professional first diagnosed the 
Veteran with normocytic, normochromic anemia during service, 
in the late 1990s.  In January 1998, his hemoglobin was 13.1.  
This condition did not necessitate treatment and, according 
to reports of VA examinations conducted in November 1999 and 
March 2005, remained asymptomatic for at least a decade.  
During this time period, the Veteran's hemoglobin was never 
less than 8gm.  Rather, during VA examinations conducted in 
November 1999 and May 2002, it was13.6 and 13.  During the 
latter examination, an examiner characterized the anemia as 
mild.  In February 2002, April 2002, September 2003, May 2004 
and December 2006, the Veteran's hemoglobin was 13.1, 13.9, 
12.5, 13.4 and 13.5.  During a VA examination conducted in 
March 2005, it was 13.3.  During a VA examination conducted 
in August 2007, it was 12.9.  Also during this time period, 
beginning in 2000, the Veteran reported headaches.  In 2002, 
he began reporting fatigue.  During the August 2007 
examination, the examiner associated the headaches with the 
anemia and characterized the anemia as stable.  Absent 
evidence of more severe anemia resulting in hemoglobin of 
less than 8gm, an evaluation in excess of 10 percent may not 
be assigned that disability under DC 7700.  See 38 C.F.R. 
§ 4.117, DC 7700.

Left Knee Osteoarthritis

The Board observes initially that service connection is in 
effect for both left knee instability and for left knee 
osteoarthritis.  The Veteran's service-connected left knee 
instability is addressed in the REMAND portion of this 
decision below.  In determining the severity of the Veteran's 
service-connected left knee osteoarthritis, the Board will 
consider only those left knee symptoms that are due to the 
osteoarthritis.  

The Veteran asserts that one of these symptoms (left knee 
pain) necessitates the use of narcotics which make him sick 
and once required emergency treatment.  Allegedly, he missed 
ten days of work during the prior year secondary to such pain 
and the separately rated instability.

The RO has evaluated the osteoarthritis as 10 percent 
disabling pursuant to DC 5010.  DC 5010 provides that 
arthritis that is due to trauma and substantiated by x-ray 
findings is to be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 
5010 (2008).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned for x-ray evidence of involvement of arthritis of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assigned for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a zero percent 
rating is assigned for flexion of the leg limited to 60 
degrees.  A 10 percent rating is assigned for flexion of the 
leg limited to 45 degrees.  A 20 percent rating is assigned 
for flexion of the leg limited to 30 degrees.  A 30 percent 
rating is assigned for flexion of the leg limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  

DC 5261 provides that a zero percent rating is assigned for 
extension of the leg limited to 5 degrees.  A 10 percent 
rating is assigned for extension of the leg limited to 10 
degrees.  A 20 percent rating is assigned for extension of 
the leg limited to 15 degrees.  A 30 percent rating is 
assigned for extension of the leg limited to 20 degrees.  A 
40 percent rating is assigned for extension of the leg 
limited to 30 degrees.  A 50 percent rating is assigned for 
extension of the leg limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2008); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

Also applicable to this case is DC 5256.  This DC provides 
that an evaluation of at least 30 percent is assigned for 
ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2008).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent for left knee osteoarthritis.  The evidence 
establishes that the left knee osteoarthritis disability 
picture does not more nearly approximate the criteria for an 
increased evaluation under any applicable DC during any time 
period at issue in this appeal.  During service, the Veteran 
underwent left knee surgery, two years after which x-rays 
revealed osteoarthritis of the left knee.  Since then, the 
Veteran has sought treatment for associated symptomatology 
and undergone VA examinations of the left knee.  During 
treatment visits and examinations, medical professionals 
noted left knee discomfort, pain, including on motion and 
increased after repetitive use and, to a mild degree, during 
flare-ups, crepitus, popping and limitation of motion, but 
not flexion limited to 30 degrees, extension limited to 15 
degrees or ankylosis.  Rather, during VA examinations 
conducted in November 1999, December 2001, October 2003, 
August 2005 and August 2007, the Veteran had extension and 
flexion of the left knee from 0 to 120, 130, or 140 degrees.  
During the first examination, the examiner characterized the 
osteoarthritis as minimal.  Absent evidence of more severe 
limitation of motion or ankylosis, an evaluation in excess of 
10 percent may not be assigned the Veteran's left knee 
osteoarthritis under any applicable DC during any time period 
at issue.  



Allergic Rhinitis

The Veteran asserts that allergic rhinitis interferes with 
his ability to breathe, necessitates the daily use of 
medication, including antibiotics twice every four months, 
and causes constant nasal drip and swollen dyes.

The RO has evaluated the Veteran's allergic rhinitis as 0 
percent disabling from April 20, 2005 to August 14, 2007 and 
as 20 percent disabling from August 15, 2007, pursuant to DC 
6522.  This DC provides that a 10 percent rating is assigned 
for allergic rhinitis without polyps but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side. A 30 percent rating is 
assigned for allergic rhinitis with polyps.  38 C.F.R. § 
4.97, DC 6522 (2008).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to August 14, 2007, and to an initial rating greater 
than 10 percent thereafter, for allergic rhinitis.  The 
evidence establishes that the allergic rhinitis disability 
picture does not more nearly approximate the criteria for a 
higher initial evaluation under DC 6522 during any time 
period at issue in this appeal.  The Veteran first was 
diagnosed with allergic rhinitis during service.  Following 
discharge, he continued to seek treatment, including 
medication, for complaints associated with this condition.  
Such complaints included headaches, nasal congestion, swollen 
eyes, a sore throat, and sinus tenderness and pain.  The 
Veteran also underwent a VA examination, but during treatment 
visits and this examination, no medical professional noted 
obstruction of either nostril or polyps.  During a VA 
examination conducted in August 2005, an examiner noted 
yellow discharge that interfered with the Veteran's ability 
to breathe and daily headaches that resolved within an hour 
of taking medication.  He specifically indicated that there 
were no nasal polyps and no nostril obstruction.  The Veteran 
reported that his allergies had caused him to miss work two 
years prior to the examination, when physicians were changing 
his medication, but were not incapacitating.  Absent evidence 
of nostril obstruction or polyps, an initial compensable 
evaluation may not be assigned the Veteran's allergic 
rhinitis prior to August 14, 2007.  Since August 15, 2007, 
the Veteran has undergone another VA examination.  During 
that examination, an examiner noted greater than 50 percent 
obstruction of both nostrils secondary to the allergic 
rhinitis.  He also noted, however, that there was no evidence 
of polyps.  An initial rating greater than 10 percent may not 
be assigned the Veteran's allergic rhinitis for the time 
period beginning August 15, 2007.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected allergic rhinitis at any other time within 
the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his service-connected anemia, left knee 
osteoarthritis, or allergic rhinitis has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

 
ORDER

The appeal on the claim of entitlement to a compensable 
disability rating for hypertension is dismissed.  

The appeal on the claim of entitlement to a compensable 
disability rating for residuals of a right foot fracture is 
dismissed.  

Entitlement to a compensable disability rating for 
normochromic, normocytic anemia is denied.  

Entitlement to a disability rating greater than 10 percent 
for left knee osteoarthritis, status post ACL repair, is 
denied.  

Entitlement to an initial compensable rating prior to 
August 14, 2007, and to an initial rating greater than 
10 percent thereafter, for allergic rhinitis, is denied.    

REMAND

The Veteran asserts that the arthritis in his left hip is 
related to his service-connected left knee disabilities; 
however, to date, the RO has not obtained a competent opinion 
in this regard.  Although the RO has afforded VA examinations 
of the Veteran's left knee, the reports of these examinations 
are inadequate to rate the Veteran's left knee instability.  
38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be 
scheduled for appropriate VA examinations.

In addition, in an April 2005 rating decision, the RO denied 
the Veteran's claim of service connection for depression.  
The Veteran disagreed with this decision in November 2005.  
Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be remanded to the RO for an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for 
appropriate VA examination to 
determine the nature, extent, and 
etiology of his claim degenerative 
joint disease of the left hip and to 
determine the current severity of 
his service-connected left knee 
osteoarthritis and instability.  The 
claims file must be provided to the 
examiner(s) for review.  

With respect to the Veteran's left 
hip disability, based on a review of 
the claims file and the results of 
the Veteran's examination, the 
examiner should opine whether a left 
hip disability, including 
degenerative joint disease, if 
diagnosed, is at least as likely as 
not related to active service.  The 
examiner also should opine whether 
the Veteran's service-connected left 
knee disabilities aggravate (or 
worsen permanently) any left hip 
disability

With respect to the Veteran's 
service-connected left knee 
osteoarthritis and service-connected 
left knee instability, the 
examiner(s) should be asked to opine 
whether any left knee instability, 
if present, is slight, moderate or 
severe.

2.  Furnish the Veteran an appropriate 
statement of the case and notice of the 
need to file a timely substantive appeal 
if he wishes to complete an appeal as to 
the issue of entitlement to service 
connection for depression.  This issue 
should be returned to the Board for 
appellate review only if the Veteran 
files a timely substantive appeal. 

3.  Thereafter, readjudicate the claims of 
entitlement to service connection for 
degenerative joint disease, left hip, and 
entitlement to a disability rating greater 
than 10 percent for left knee instability.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


